Citation Nr: 1705118	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-00 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis from November 20, 2012 through February 15, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to an initial schedular rating in excess of 10 percent for right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair from November 20, 2012 through February 15, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to total disability based on individual unemployability (TDIU) from November 20, 2012 forward.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law

ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to June 1998.  She served during the Persian Gulf War and in peacetime and received the Army Commendation medal.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi, which granted service connection for left rotator cuff tendonitis with X-ray evidence of mild acromioclavicular arthritis with an evaluation of 10 percent effective June 28, 2004; and, right rotator cuff tendonitis, status post subacromial decompression and rotator cuff repair with evaluations of 20 percent effective June 28, 2004, 100 percent effective October 3, 2005 based on surgical or other treatment necessitating convalescence, and 10 percent from December 1, 2005.

The Board previously considered the claim in April 2015, at which time the issues of entitlement to higher schedular ratings for the service-connected left and right shoulder disabilities since November 20, 2012 were remanded for additional development.

The claim for TDIU is inferred with the claims for increased ratings and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

Following the April 2015 remand by the Board, a VA examination was conducted in February 2016 to evaluate the severity of the Veteran's service-connected left and right shoulder disabilities.

The U.S. Court of Appeals for Veterans Claims has found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59 (2016).  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The February 2016 VA examination did not address all of those measurements.  Therefore, a remand is needed to comply with the Court's holding.  TDIU is also remanded as intertwined the increased rating claim.

On remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.  Thereafter, schedule the Veteran for an examination for her left and right shoulder disabilities.  The examiner should review the claims file to become familiar with the pertinent medical history of the disabilities.  The examiner should measure and record the subjective and objective symptoms and impairments.  Additionally, address the following for each of the left and right shoulders:

 a.  Test range of motion and consider pain on both passive and active motion, and in both weight-bearing and nonweight-bearing.

 b.  Review the prior February 2016 shoulder examination and opine as to whether the above requested measurements would be similar if taken at the time of that prior examination and if not, how they would have differed.  If a response is not possible, please explain why this is so.

 c.  If the Veteran reports any flare-ups in symptoms, the examiner should express an opinion on whether pain could significantly limit functional ability during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.

Provide a comprehensive rationale for any conclusions.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  If the benefits sought remain denied, issue a supplemental statement of the case for the left and right shoulder disabilities and TDIU with consideration to the new evidence, and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

